Ames, J.
It appears to us that the word “machinery,” as used in this policy, does not mean exactly the same thing as the word “ machine,” and that an insurance of the plaintiffs’ machinery for the manufacture of tin ware, &e., must be understood to cover all the essential parts of the machinery. The dies were not, strictly speaking, machines, but it was by the use of the dies that the plaintiffs cut out and gave shape to the articles which they were manufacturing. The presses and machines, strictly so called, were used for the purpose of operating these dies. The fact that the dies were movable, and that they were changed whenever any change of shape in the article to be manufactured rendered it necessary, is no reason why they should not be considered indispensable parts of the machinery. The machine could not be usefully operated at that stage of the manufacture without a die. A planing, or grooving, or reaping machine would be nothing without the cutting instrument which is operated by it. The exigencies of business might from time to time require changes of this cutting instrument, and while actually fitted and in use it would undoubtedly be a part of the machine. In a policy of this kind the word machinery may fairly be held to cover all instruments intended to be operated exclusively by machinery in the business of the assured, and which are so operated from time to time, in the regular and ordinary prosecution of the business described or referred to in the policy. *542This construction of the policy, in the case before us, is to be understood to be confined to such dies as made a part of the instrumentalities of the plaintiffs’ business, and were from time to time in actual use as such, in connection with or operated by their presses or other machinery in the manufacture of the articles in which they dealt. U
In Pierce v. George, 108 Mass. 78, it was held that the wheels of a polishing machine were to be considered as parts of the machine, notwithstanding that they could be detached without injury. Judgment affirmed for the larger sum.